DETAILED ACTION
This action is in response to the RCE filed 15 July 2020.
Claims 1, 2–16, and 18–20 are pending. Claims 1, 8, and 12 are independent.
Claims 1, 2–16, and 18–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 15 July 2020 has been entered.
Response to Arguments
The objection to claim 1 is withdrawn in light of the amendment and accompanying arguments (remarks, p. 8).
Applicant's arguments filed 15 July 2020 have been fully considered; some arguments are persuasive, while others are not.
Applicant argues that the prior art does not teach sending an indication of a pinned object (remarks, p. 8) or an object identifier (remarks, p. 10). However, Jambou (previously cited) teaches generating a unique widget identifier which is used to synchronize the widget with the originating application (Jambou, ¶¶ 23–25).
Applicant further argues that the prior art does not teach a visualization actuator (remarks, p. 9). However, Chaudhri teaches widgets that may be configured to output data in, e.g. different formats (see updated rejections below).
Drawings
The drawings are objected to because:
FIG. 2: A typographical error appears in box number 196, “MODIFICATION”.
FIG. 4A: A typographical error appears in box number 256, “SELECTION”.
FIG. 4A: A typographical error appears in box number 270, “SYNCHRONIZES”.

Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall et al. (US 2006/0277460 A1) [hereinafter Forstall] in view of Shin et al. (US 2015/0169211 A1) [hereinafter Shin] and Jambou1 (US 2018/0024730 A1)
Regarding independent claim 1, Forstall teaches [a] mobile device, comprising: A processing device, e.g. a cell phone or PDA (Forstall, ¶ 46).	a display device; The processing device has a presentation device, e.g. a display (Forstall, ¶ 46).	at least one processor; and	memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide:	a pinning system configured to:	display a pinning actuator on the display device; and The clipping 	based on input indicating user actuation of the pinning actuator, pin an object, corresponding to a document authoring application, to a [user interface display]; A standalone application, e.g. a word processor (Forstall, ¶ 46); a user may select a clipping engine [pinning system] to clip [pin] content (Forstall, ¶ 50); the user may launch the clipping application to make the clipping (Forstall, ¶ 61).	a pinning service interaction agent configured to:	display a content selection actuator on the display device; A user may select an area of interest of content to be clipped (Forstall, ¶¶ 53, 55, 63). The clipping application may have a toolbar or toolbars with tools [actuators] for performing the various functions (Forstall, ¶ 125).	based on input indicating user actuation of the content selection actuator, select content, from a remotely stored source document authored using the document authoring application, for display on the pinned object that is pinned to the [user interface display]; The content source may be a document (Forstall, ¶ 46) that is external to the device (Forstall, ¶ 45), and may be a shared document (Forstall, ¶ 116). The content displayed in the clipping is based on the area selected by the user (Forstall, ¶¶ 61–63).	[…]	interact with the remote pinning service to intermittently refresh the content from the remotely stored source document […]; The content in the clipping may be refreshed according to a timer-based frequency (Forstall, ¶ 71) or based on updates received from, e.g. a publish-and-subscribe system [remote pinning service] (Forstall, ¶ 129).	a content display generator configured to:	display the selected user interface display on the display device with the selected content on the pinned object pinned to the selected user interface display; and A presentation engine presents the clipped content, e.g. in the user interface (Forstall, ¶ 57).	a content modification input detector configured to:	detect a content modification user input representing a modification of the content displayed on the pinned object; and The user may interact with the clipped content such as by selecting links or entering data into a form, causing the clipping to respond to the input (Forstall, ¶¶ 20, 56, 76, 77).	send an indication of the modified content to the remote pinning service. The interaction engine sends the interactions, such as text edits, to e.g., the clipped application (Forstall, ¶ 133).
Forstall teaches displaying the content on a desktop or dashboard, but does not expressly teach selecting an interface. However, Shin teaches:	pin an object, corresponding to a document authoring application, to a selected user interface display A mobile device has a home screen with multiple pages, and a user can select a particular page on which to display various widgets (Shin, ¶ 24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Shin with those of Forstall. One would have been motivated to do so in order to improve the usefulness of the home screen by allowing the user to configure it to meet their needs (Shin, ¶ 6)
send, to a remote pinning service, an indication of the pinned object that is associated with the selected content; A widget is created, and a unique identifier is generated (Jambou, ¶ 23); an indication including the identifier may be sent from the widget to the widget application (Jambou, ¶ 25).	[interact with the remote pinning service to intermittently refresh the content from the remotely stored source document] based on the association; The user input is transmitted with the unique identifier in order to, e.g. refresh the widget or transmit a result of a widget operation (Jambou, ¶ 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jambou with those of Forstall and Shin. One would have been motivated to do so in order to enable the user to create widgets from arbitrary applications using virtual displays mapped to the widgets based on the identifiers (Jambou, ¶¶ 25–27).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Forstall/Shin/Jambou further teaches:	wherein the pinning service interaction agent comprises:	a content selection input detector configured to surface the content selection actuator on the user interface display device and detect user interaction with the content selection actuator. The user can select the content to be clipped by, e.g. drawing a box (Forstall, ¶ 64).
Claims 4–7 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall, Shin, and Jambou, further in view of Chaudhri.
Regarding dependent claim 4, the rejection of parent claim 1is incorporated. Forstall/Shin/Jambou teaches configuring preferences such as interactivity, display area, sound, etc. (Forstall, ¶ 55) but does not expressly teach switching between visualizations of content. However, Chaudhri teaches:	wherein the pinning service interaction agent comprises:	a visualization selection input detector configured to detect a visualization selection user input identifying a selected visualization through which the selected content is visualized on the pinned object. The user can change the preferences from the menu displayed in response to selecting the icon (Chaudhri, ¶ 111). The widget configuration options can include changing the format of the display of data, e.g. for package tracking or time display (Chaudhri, ¶ 191, 193) or the paper color/font for a sticky note (Chaudhri, ¶ 111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chaudhri with those of Forstall, Shin, and Jambou. One would have been motivated to do so in order to make it easier to configure the user interface, thereby allowing the user to more easily make use of the information displayed (Chaudhri, ¶¶ 15–20).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Forstall/Shin/Jambou/Chaudhri further teaches:	wherein the content display generator is configured to generate a content display indicative of the selected content displayed through the selected visualization on the pinned object. The widget preferences are received via displayed controls, e.g. drop-down menus (Chaudhri, ¶ 111).
Regarding dependent claim 6, the rejection of parent claim 5 is incorporated and Forstall/Shin further teaches:	wherein the content display generator is configured to:	display a visualization actuator; and An icon for setting widget preferences may be displayed, e.g. in response to a mouseover (Chaudhri, ¶ 110). A stocks widget has buttons for editing which stocks are displayed, or selecting the timescale for a graph (Chaudhri, ¶ 187, FIG. 19).	based on input indicating user actuation of the visualization actuator, switch between visualizing the selected content on the pinned object through a first visualization to visualizing the selected content on the pinned object through a second visualization. The preferences may be displayed, e.g. in a conventional dialog box, or on the “back” of the widget using a flip over animation (Chaudhri, ¶¶ 110–111).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Forstall/Shin/Jambou/Chaudhri further teaches:	wherein the pinning service interaction agent comprises:	visualization-specific interaction logic configured to detect user inputs and conduct visualization-specific functions based on the detected user inputs and the selected visualization. Different widgets have different types of configuration options, e.g. a digital or analog option for a clock widget, location configuration for weather or traffic widgets, etc. (Chaudhri, ¶¶ 185–198).
Claims 8–11 are rejected under 35 U.S.C. 103 as being unpatentable over Jambou in view of Gangadharappa et al. (US 2010/0162274 A1) [hereinafter Gangadharappa] and Cui et al. (US 2006/0069687 A1) [hereinafter Cui].
Regarding independent claim 8, Jambou teaches [a] computing system, comprising:	a communication interface configured to communicate with a mobile device over a communication network; A network interface for communicating with, e.g. a mobile device (Jambou, ¶ 47).	at least one processor; and A processor (Jambou, ¶ 42).	memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide: A memory connected to the processor via a bus (Jambou, ¶ 42).	an application interaction system that includes application-specific logic configured to control a document authoring application; A computing device, e.g. a server, having a plurality of applications (Jambou, ¶ 21) including a word processing application (Jambou, ¶ 22).
Jambou teaches receiving a selection of a GUI of the application for generating a widget (Jambou, ¶ 23), but does not expressly disclose doing so via the mobile device. However, Gangadaharappa teaches:	pinned content identifying logic configured to receive an indication of a content selection user input from the mobile device, over the communication network, indicative of a selected portion of content in a document for rendering on a particular object pinned to a screen of the mobile device; A user may choose to create a widget of a web application from a client device (Gangadharappa, ¶¶ 19–21).

Jambou/Gangadharappa further teaches:	content copying logic configured to copy the selected content from the document to a pinned content record in a pinned content store, the pinned content record storing: The application is displayed on a virtual display, which outputs the selected portions to the widget (Jambou, ¶¶ 24–27, 35, 38).	[…]; and	an object identifier that identifies the particular object on the mobile device where the content is to be rendered; and A unique identifier is generated for each new widget (Jambou, ¶¶ 23, 39).	synchronization logic configured to synchronize the selected content between the document and the pinned content store and intermittently send synchronized content to the mobile device for rendering on the particular object pinned to the screen of the mobile device. The user’s interactions with the widget are transmitted back to the device having the virtual display, and the virtual display refreshes the widget (Jambou, ¶¶ 30, 34, 37, 38).
Jambou/Gangadharappa teaches generating a widget [pinned content] but does not expressly teach a mobile device ID. However, Cui teaches:	the pinned content record storing:	a mobile device identifier that associates the pinned content record with the mobile device; and A user may clip content (Cui, ¶ 45) and a remote device identifier is stored with the clip (Cui, ¶¶ 46–47).	an object identifier that identifies a particular object on the mobile device where the content is to be rendered
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cui with those of Jambou and Gangadharappa. One would have been motivated to do so in order to maintain continuity of the session between the remote device and the host device (Cui, ¶ 15).
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated and Jambou/Gangadharappa/Cui further teaches:	wherein the pinned content record stores a visualization identifier that identifies a visualization type for rendering the selected content on the pinned object. The user may define an area for display, and an additional area as a scrollable part accessible via a scroll bar (Jambou, ¶ 19). The user definitions are stored as metadata [identifiers] with the widget (Jambou, ¶ 46).
Regarding dependent claim 10, the rejection of parent claim 8 is incorporated and Jambou/Gangadharappa/Cui further teaches:	wherein the synchronization logic comprises:	source-to-mobile device synchronization logic configured to synchronize a change in the selected content, from the document to the pinned object on the mobile device. The virtual display sends updates to the widget to refresh the display (Jambou, ¶ 40).
Regarding dependent claim 11, the rejection of parent claim 10 is incorporated and Jambou/Gangadharappa/Cui further teaches:	wherein the synchronization logic comprises:	modification merging logic configured to receive a modification to the selected content, made on the mobile device, and merge the modification to the document. Actions by the user on the widget at the mobile device are copied to the application on the host device (Jambou, ¶ 25).
Claims 12–16 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Chaudhri et al. (US 2006/0206835 A1) [hereinafter Chaudhri].
Regarding independent claim 12, Forstall teaches [a] method of controlling a mobile device, the method comprising:	instructing a user interface display device to display a pinning actuator; A clipping application may have a toolbar or toolbars with tools [actuators] for performing various functions (Forstall, ¶ 125).	based on detected actuation of the pinning actuator, pinning an object, corresponding to a document authoring application, to a screen on the user interface display device; A standalone application, e.g. a word processor (Forstall, ¶ 46); a user may select a clipping engine [pinning system] to clip [pin] content (Forstall, ¶ 50); the user may launch the clipping application to make the clipping (Forstall, ¶ 61). 	instructing the user interface display device to display a content selection actuator on the user interface display device; A user may select an area of interest of content to be clipped (Forstall, ¶¶ 53, 55, 63). The clipping application may have a toolbar or toolbars with tools [actuators] for performing the various functions (Forstall, ¶ 125).	based on detected actuation of the content selection actuator, selecting content, from a remotely stored source document authored using the document authoring application, for display on the pinned object; The content source may be a document (Forstall, ¶ 46) that is external to the device (Forstall, ¶ 45), and may be a shared document (Forstall, ¶ 116). 	interacting with a remote pinning service to intermittently refresh the content from the remotely stored source document; and The content in the clipping may be refreshed according to a timer-based frequency (Forstall, ¶ 71) or based on updates received from, e.g. a publish-and-subscribe system [remote pinning service] (Forstall, ¶ 129).	instructing the user interface display device to display the selected content on the pinned object, that is pinned to the screen on the user interface display device; A presentation engine presents the clipped content, e.g. in the user interface (Forstall, ¶ 57).	[…]
Forstall teaches configuring preferences such as interactivity, display area, sound, etc. (Forstall, ¶ 55) but does not expressly teach switching between visualizations of content. However, Chaudhri teaches:	instructing the user interface display device to display a visualization actuator; and An icon for setting widget preferences may be displayed, e.g. in response to a mouseover (Chaudhri, ¶ 110). A stocks widget has buttons for editing which stocks are displayed, or selecting the timescale for a 	based on detected actuation of the visualization selection actuator, switching between visualizing the selected content on the pinned object through a first visualization to visualizing the selected content on the pinned object through a second visualization. The user can change the preferences from the menu displayed in response to selecting the icon (Chaudhri, ¶ 111). The widget configuration options can include changing the format of the display of data, e.g. for package tracking or time display (Chaudhri, ¶ 191, 193) or the paper color/font for a sticky note (Chaudhri, ¶ 111).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chaudhri with those of Forstall. One would have been motivated to do so in order to make it easier to configure the user interface, thereby allowing the user to more easily make use of the information displayed (Chaudhri, ¶¶ 15–20).
Regarding dependent claim 13, the rejection of parent claim 12 is incorporated and Forstall/Chaudhri further teaches:	detecting a content modification user input representing a modification to the content displayed on the pinned object. The clipping may be refreshed in various ways, including automatic refreshing based on updates to the content source (Forstall, ¶ 71). The clipping may be reconfigured by the user, e.g. resizing or scrolling (Forstall, ¶¶ 98–100). The user may interact with the clipped content such as by selecting links or entering data into a form (Forstall, ¶ 56).
Regarding dependent claim 14, the rejection of parent claim 13 is incorporated and Forstall/Chaudhri further teaches:	sending an indication of the modified content to the remote pinning service. The clipping to responds to the input, e.g. link selection or form input (Forstall, ¶ 56). The interaction engines sends the interactions to, e.g. the clipped application (Forstall, ¶ 133).
Regarding dependent claim 15, the rejection of parent claim 12 is incorporated and Forstall/Chaudhri further teaches:	detecting a visualization selection user input identifying a selected visualization through which the selected content is visualized on the pinned object. The widget preferences are received via displayed controls, e.g. drop-down menus (Chaudhri, ¶ 111).
Regarding dependent claim 16, the rejection of parent claim 15 is incorporated and Forstall/Chaudhri further teaches:	wherein displaying comprises:	generate a content display indicative of the selected content displayed through the selected visualization on the pinned object. The widget is displayed based on the preferences (Chaudhri, ¶ 111).
Regarding dependent claim 18, the rejection of parent claim 15 is incorporated and Forstall/Chaudhri further teaches:	wherein displaying comprises:	generating a display to switch between visualizing the selected content on the pinned object through a first visualization to visualizing the selected content on the pinned object through a second visualization based on the detected actuation of the visualization selection actuator. The 
Regarding dependent claim 19, the rejection of parent claim 18 is incorporated and Forstall/Chaudhri further teaches:	detecting user actuation of a visualization-specific actuator; and	performing visualization-specific functions based on the detected user actuation and the selected visualization. Different widgets have different types of configuration options, e.g. a digital or analog option for a clock widget, location configuration for weather or traffic widgets, etc. (Chaudhri, ¶¶ 185–198).
Regarding dependent claim 20, the rejection of parent claim 12 is incorporated and Forstall/Chaudhri further teaches:	where the screen comprises a selected user interface, that is selected based on the actuation of the pinning actuator. A user may select an area of interest of content to be clipped (Forstall, ¶¶ 53, 55, 63). The clipping application may have a toolbar or toolbars with tools [actuators] for performing the various functions (Forstall, ¶ 125).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the action mailed 31 October 2019.